Name: Commission Implementing Regulation (EU) NoÃ 994/2011 of 6Ã October 2011 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Implementing Regulation
 Subject Matter: trade;  plant product;  prices;  agricultural policy
 Date Published: nan

 7.10.2011 EN Official Journal of the European Union L 263/5 COMMISSION IMPLEMENTING REGULATION (EU) No 994/2011 of 6 October 2011 establishing the standard import values for determining the entry price of certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (2), and in particular Article 136(1) thereof, Whereas: Implementing Regulation (EU) No 543/2011 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in Annex XVI, Part A thereto, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 136 of Implementing Regulation (EU) No 543/2011 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 7 October 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 15.6.2011, p. 1. ANNEX Standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 MK 54,8 ZZ 54,8 0707 00 05 EG 98,1 MK 44,0 TR 126,8 ZZ 89,6 0709 90 70 TR 118,8 ZZ 118,8 0805 50 10 AR 71,7 BR 41,3 CL 60,5 TR 72,6 UY 68,8 ZA 74,3 ZZ 64,9 0806 10 10 BR 248,7 CL 79,6 EG 65,0 TR 112,5 US 275,5 ZA 65,0 ZZ 141,1 0808 10 80 CL 69,1 CN 86,4 NZ 117,2 US 114,5 ZA 89,8 ZZ 95,4 0808 20 50 CN 56,3 TR 107,9 ZA 60,3 ZZ 74,8 (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.